DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the Application filed on 01/27/2020.
Claim(s) 1-21 is/are currently pending and have been examined.

Priority

	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the parent Patent Application No. IN201941003505, filed on 01/29/2019, the entire contents of which are incorporated herein by reference.  Applicant is advised of possible benefits under 35 USC § 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.  Receipt is acknowledged of certified copes of papers required by 37 CFR 1.55.
This application claims the benefit of provisional patent application U.S. Serial No. 62/823,947 filed on 03/26/2019, which is incorporated herein by reference.  Applicant’s claim for the benefit of a prior-filed application under 35 USC §119(e) or under 35 USC §§ 120, 121, or 365© is acknowledged (See 37 CFR 1.78, and MPEP §211 et seq.).


Information Disclosure Statement

The Information Disclosure Statement filed on 04/27/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 7, 9, 11, 17 of copending Application No. 16/449188 in view of Argue (2014/0089129) and McLaughlin (2012/0265630). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps, and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other invention.  Elements of the claims in the present application that do not directly correlate to the claims of the reference application would have been obvious in view of the secondary references of Argue (US 2014/0089129) and McLaughlin (US 2012/0265630).  
Exemplary claim 1 of application 16/773576 is listed below with citations to co-pending application 16/449188 where appropriate:
an item database, wherein the item database includes information about a plurality of items, wherein the information about the plurality of items includes costs of the items, average retail prices for the items, and descriptions of the items (claims 1, 7);
a control circuit, wherein the control circuit is communicatively coupled to the item database, wherein the control circuit is configured to (claim 1):
determine, for each of the plurality of items in the database, substitute items (claim 1);
calculate, for each of the substitute items, a score, wherein the score is indicative of how similar a substitute item is to an item (claim 9);
determine from amongst the plurality of items, based on margins for the substitute items and margins for the plurality of items, a list of negotiable items (claim 1, 4);
negotiable items (claim 1)
16/449188 does not disclose:
determine, for each of the plurality of items, a group of substitute items, wherein the group of substitute items includes items for which the score is above a similarity threshold;
generate a user interface, wherein the user interface includes the list of negotiable items;
receive, from a user input device, selection of one of the items from the list of negotiable items;
determine, for the one of the items based on the margins for a group of substitute items associated with the one of the items, the discount for the one of the items; and
update the user interface to present information about the one of the items, the group of substitute items associated with the one of the items, and the discount for the one of the items;
a display device, wherein the display device is communicatively coupled to the control circuit, wherein the display device is configured to:
present the user interface including the information about the one of the items, the group of substitute items associated with the one of the items, and the discount for the item; and
the user input device, wherein the user input device is configured to:
receive, from a user, the selection of the one of the items from the list of negotiable items.
Argue teaches:
determine, for each of the plurality of items, a group of substitute items  (determine substitute items, see [0054] and figure 5), wherein the group of substitute items includes items for which the score is above a similarity threshold (generating a list of substitutes based on the score threshold, see [0057]);
generate a user interface, wherein the user interface includes the list of […] (user interface/device that permits a user to input a selection of the substitute items, see [0024]);
receive, from a user input device, selection of one of the items from the list of […] (user interface/device that permits a user to input a selection of the substitute items, see [0024]);
update the user interface to present information about the one of the items, the group of substitute items associated with the one of the items, and the discount for the one of the items (user interface/device that permits a user to input a selection of the substitute items, see [0024]);
a display device, wherein the display device is communicatively coupled to the control circuit, wherein the display device is configured to (a GUI to display information to the user, see [0021, 0022]):
present the user interface including the information about the one of the items, the group of substitute items associated with the one of the items, and the discount for the item user interface/device that permits a user to input a selection of the substitute items, see [0024]); and
the user input device, wherein the user input device is configured to (user interface/device that permits a user to input a selection of the substitute items, see [0024]):
receive, from a user, the selection of the one of the items from the list of […] (user interface/device that permits a user to input a selection of the substitute items, see [0024]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for cost comparisons within item similarity clusters of 16/449188 with the techniques for determining substitutes for products indicated in an electronic shopping list of Argue because 1) a need exists identify negotiable items in clusters of similar items (see 16/449188  at [0002, 0003]) and 2) a need exists for providing purchasing alternatives for similar products to users without reducing the perceived value/benefit/quality to the purchase of the substitute product (see Argue [0004-0005]).  By combining the systems 16/449188 and Argue a negotiation and discounting system will be better able to provide discounts to the purchasers while maintaining the profitability of the merchant.
McLaughlin teaches:
determine, for the one of the items based on the margins for a group of substitute items associated with the one of the items, the discount for the one of the items; and 
It would have been obvious to one of ordinary skill in the art to combine the system and method for cost comparisons within item similarity clusters of 16/449188 with the techniques for determining substitutes for products indicated in an electronic shopping list of Argue and the system of balancing a business margin against a target customer value to fulfill a purchase request for a plurality of items of McLaughlin because 1) a need exists identify negotiable items in clusters of similar items (see 16/449188  at [0002, 0003]); 2) a need exists for providing purchasing alternatives for similar products to users without reducing the perceived value/benefit/quality to the purchase of the substitute product (see Argue [0004-0005]); and 3) a need exists for providing a discount to a purchaser of multiple items in a manner that does not risk selling at a loss (see McLaughlin [0002-0004]).  By combining the systems 16/449188, Argue, and McLaughlin a negotiation and discounting system will be better able to provide discounts to the purchasers while maintaining the profitability of the merchant.
This is a provisional nonstatutory double patenting rejection.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a control circuit, wherein the control circuit is communicatively coupled to the item database, wherein the control circuit is configured to: … items“ in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner notes that the specification contains sufficient structure for following elements of claims 1 and 20 invoking 112(f):
Claims 1 and 20:
“a control circuit, wherein the control circuit is communicatively coupled to the item database, wherein the control circuit is configured to: … items “ (see specification [0023-0026] wherein the Applicant discloses hardware structure to support the control circuit as well as detail including the calculations and determinations made by the element (algorithm).)


Claim Rejections 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 21 rejected under 35 U.S.C. 112 second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 20 and 21 include elements “buyer bot” and “seller bot.”  These elements are not clearly defined in the claims nor do they have a clear well accepted meaning.  The specification lists only the functions of the terms without providing any detail, structure, or algorithm to define how they function.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  Claims 1-21 are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Claim 11 is directed to a method/process.  A process is a statutory category for patentability.  Claim 1 and 20 is drawn to a system including a processor and non-transitory media.  Therefore the claims are considered an apparatus and an apparatus is a statutory category for patentability.

Step 2A Prong 1: In Prong One of Step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception:
Claim 1, representative of claim 11, includes the following limitations:
A system/method for automatically determining a discount for an item, the system comprising: 
an item database, wherein the item database includes information about a plurality of items, wherein the information about the plurality of items includes costs of the items, average retail prices for the items, and descriptions of the items; 
a control circuit, wherein the control circuit is communicatively coupled to the item database, wherein the control circuit is configured to: 
determine, for each of the plurality of items in the database, substitute items; 
calculate, for each of the substitute items, a score, wherein the score is indicative of how similar a substitute item is to an item; 
determine, for each of the plurality of items, a group of substitute items, wherein the group of substitute items includes items for which the score is above a similarity threshold; 
determine from amongst the plurality of items, based on margins for the substitute items and margins for the plurality of items, a list of negotiable items; 
generate a user interface, wherein the user interface includes the list of negotiable items; 
receive, from a user input device, selection of one of the items from the list of negotiable items; 
determine, for the one of the items based on the margins for a group of substitute items associated with the one of the items, the discount for the one of the items; and 
update the user interface to present information about the one of the items, the group of substitute items associated with the one of the items, and the discount for the one of the items; 
a display device, wherein the display device is communicatively coupled to the control circuit
present the user interface including the information about the one of the items, the group of substitute items associated with the one of the items, and the discount for the item; and 
the user input device, wherein the user input device is configured to: 
receive, from a user, the selection of the one of the items from the list of negotiable items.  
Claim 20 includes the following limitations:
A system for automatically negotiating a discount for an item, the system comprising: 
an item database, wherein the item database includes information about a plurality of items, wherein the information about the plurality of items includes costs of the items, average retail prices for the items, and descriptions of the items; 
a control circuit, wherein the control circuit is communicatively coupled to the item database, wherein the control circuit is configured to: 
determine, for each of the plurality of items in the database, substitute items; 
calculate, for each of the substitute items, a score, wherein the score is indicative of how similar a substitute item is to an item; 
determine, for each of the plurality of items, a group of substitute items, wherein the group of substitute items includes items for which the score is above a similarity threshold; 
determine from amongst the plurality of items, based on margins for the substitute items and margins for the plurality of items, a list of negotiable items;
generate a list of negotiable items; 
receive, from a buyer bot, selection of one of the items from the list of negotiable items; 
determine, for the one of the items based on the margins for a group of substitute items associated with the one of the items, the discount for the one of the items; and 
cause transmission, to the buyer bot, information about the one of the items, the group of substitute items associated with the one of the items, and the discount for the one of the items; and 
the buyer bot, wherein the buy bot is configured to conduct a negotiation with a seller bot
Examiner notes: The above underlined claim terms fall under Step 2A – Prong Two of the analysis detailed below.
The claims recite an abstract idea of gathering product information including pricing and margin information to determine potential opportunities to negotiate pricing terms between a retailer and a supplier and subsequently negotiating the pricing terms, which under the broadest reasonable interpretation covers the performance of a commercial interaction-marketing or sales activity (see specification [0003]) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions); further, it may also be classified as a mental process (concepts performed in the human mind including an observation, evaluation, judgment, opinion).
As such, the Examiner concludes that claim 1, 11, and 20 recites an abstract idea (Step 2A – Prong One: YES)
Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.  Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A Prong 2:  In Step 2A Prong Two, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim limitations recite the following additional elements that are beyond the judicial exception (additional elements are underlined):
Claim 1, representative of claim 11, includes the following limitations:
A system/method for automatically determining a discount for an item, the system comprising: 
an item database, wherein the item database includes information about a plurality of items, wherein the information about the plurality of items includes costs of the items, average retail prices for the items, and descriptions of the items; 
a control circuit, wherein the control circuit is communicatively coupled to the item database, wherein the control circuit is configured to: 
determine, for each of the plurality of items in the database, substitute items; 
calculate, for each of the substitute items, a score, wherein the score is indicative of how similar a substitute item is to an item; 
determine, for each of the plurality of items, a group of substitute items, wherein the group of substitute items includes items for which the score is above a similarity threshold; 
determine from amongst the plurality of items, based on margins for the substitute items and margins for the plurality of items, a list of negotiable items; 
generate a user interface, wherein the user interface includes the list of negotiable items; 
receive, from a user input device
determine, for the one of the items based on the margins for a group of substitute items associated with the one of the items, the discount for the one of the items; and 
update the user interface to present information about the one of the items, the group of substitute items associated with the one of the items, and the discount for the one of the items; 
a display device, wherein the display device is communicatively coupled to the control circuit, wherein the display device is configured to:  Docket No. 8842-144476-US_5604US02 - 16 –
present the user interface including the information about the one of the items, the group of substitute items associated with the one of the items, and the discount for the item; and 
the user input device, wherein the user input device is configured to: 
receive, from a user, the selection of the one of the items from the list of negotiable items.  
Claim 20 includes the following limitations:
A system for automatically negotiating a discount for an item, the system comprising: 
an item database, wherein the item database includes information about a plurality of items, wherein the information about the plurality of items includes costs of the items, average retail prices for the items, and descriptions of the items; 
a control circuit, wherein the control circuit is communicatively coupled to the item database, wherein the control circuit is configured to: 
determine, for each of the plurality of items in the database, substitute items; 
calculate, for each of the substitute items, a score, wherein the score is indicative of how similar a substitute item is to an item; 
determine, for each of the plurality of items, a group of substitute items, wherein the group of substitute items includes items for which the score is above a similarity threshold; 
determine from amongst the plurality of items, based on margins for the substitute items and margins for the plurality of items, a list of negotiable items;
generate a list of negotiable items; 
receive, from a buyer bot
determine, for the one of the items based on the margins for a group of substitute items associated with the one of the items, the discount for the one of the items; and 
cause transmission, to the buyer bot, information about the one of the items, the group of substitute items associated with the one of the items, and the discount for the one of the items; and 
the buyer bot, wherein the buy bot is configured to conduct a negotiation with a seller bot based on the discount for the item.  
These additional elements are not indicative of integration into a practical application because:
Regarding the “a control circuit, wherein the control circuit is communicatively coupled to the item database, wherein the control circuit,” “a user input device”, “a display device,” and “a buyer/seller bot,” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting/displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 2-9, 12-19, and 21 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Step 2B:  In Step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an “inventive concept.”  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in Step 2A Prong Two, the elements “a control circuit, wherein the control circuit is communicatively coupled to the item database, wherein the control circuit,” “a user input device”, “a display device,” and “a buyer/seller bot,” add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  
Dependent claims 2-9, 12-19, and 21 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claim elements is/are sufficient to ensure the claims(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Examiner’s Note: Elements enclosed in brackets […] are taught either by the primary reference if the element is listed under a non-primary reference, or by a non-primary reference when the element is listed under the primary reference.

Claims 1-3, 5-7, 9-13, 15-17, 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McLaughlin (US 2012/0265630), in view of Argue (US 2014/0089129) and Das (US 2003/0023499).
Claims 1 & 11. 
McLaughlin discloses:
A system/method for automatically determining a discount for an item, the system comprising (system for providing a discount for an item, see [0026]): 
an item database (database, see [0119]), wherein the item database includes information about a plurality of items, wherein the information about the plurality of items includes costs of the items, average retail prices for the items, and descriptions of the items (storing the pricing/cost/descriptive data on a variety of items, [0004, 0006]; average price/cost see [0146]); 
a control circuit, wherein the control circuit is communicatively coupled to the item database, wherein the control circuit is configured to (computers connected via a network to perform a function, see figure 1A, [0067]): 


determine from amongst the plurality of items, based on margins for the [substitute items] and margins for the plurality of items, a list of negotiable items (based on the number of items in the order or the grouping of items in the order, present an offer to the purchaser (an offer as in a negotiation), see [0035]; further, Applicant’s specification does not explain that the negotiation is conducted in real-time, as a negotiation can be interpreted as substitute item offers which are dependent on the score of a list of items, this offer system represents a method of conducting negotiations, see [0034-0036]); 
determine, for the one of the items based on the margins for a group of [substitute items], the discount for the one of the items (providing an item discount on a group of items based on the margin of the items, see [0027]); and 
[update the user interface to present information about the one of the items, the group of substitute items associated with the one of the items,] and the discount for the one of the items (applying the discount to the group of item, see [0027])
McLaughlin does not explicitly disclose:
determine, for each of the plurality of items in the database, substitute items; 
calculate, for each of the substitute items, a score, wherein the score is indicative of how similar a substitute item is to an item; 
determine, for each of the plurality of items, a group of substitute items, wherein the group of substitute items includes items for which the score is above a similarity threshold; 
[determine, for the one of the items based on the margins for a group of] substitute items
receive, from a user input device, selection of one of the items from the list of negotiable items
[determine, for the one of the items based on margins for a group of] substitute items associated with the one of the items [the discount for the one of the items]
generate a user interface, wherein the user interface includes the list of negotiable items; 
receive, from a user input device, selection of one of the items from the list of negotiable items; 
update the user interface to present information about the one of the items, the group of substitute items associated with the one of the items, [and the discount for the one of the items]; 
a display device, wherein the display device is communicatively coupled to the control circuit, wherein the display device is configured to:  Docket No. 8842-144476-US_5604US02 - 16 –
present the user interface including the information about the one of the items, the group of substitute items associated with the one of the items, and the discount for the item; and 
the user input device, wherein the user input device is configured to: 
receive, from a user, the selection of the one of the items from the list of negotiable items.  
Argue teaches:
determine, for each of the plurality of items in the database, substitute items (determine substitute items, see [0054] and figure 5); 
calculate, for each of the substitute items, a score, wherein the score is indicative of how similar a substitute item is to an item (scoring the substitutes based on similarity, see [0045]); 
determine, for each of the plurality of items, a group of substitute items, wherein the group of substitute items includes items for which the score is above a similarity threshold (generating a list of substitutes based on the score threshold, see [0057]); 
[determine, for the one of the items based on the margins for a group of] substitute items 
generate a user interface, wherein the user interface includes the list of [negotiable items] (user interface/device that permits a user to input a selection of the substitute items, see [0024]); 
receive, from a user input device, selection of one of the items from the list [of negotiable items] (user interface/device that permits a user to input a selection of the substitute items, see [0024])
[determine, for the one of the items based on margins for a group of] substitute items associated with the one of the items (generating a list of substitutes based on the score threshold, see [0057]) [the discount for the one of the items]
update the user interface to present information about the one of the items, the group of substitute items associated with the one of the items, [and the discount for the one of the items] (user interface/device that permits a user to input a selection of the substitute items, see [0024]); 
a display device, wherein the display device is communicatively coupled to the control circuit, wherein the display device is configured to (a GUI to display information to the user, see [0021, 0022]):  Docket No. 8842-144476-US_5604US02 
present the user interface including the information about the one of the items, the group of substitute items associated with the one of the items,  [and the discount for the item]  (user interface/device that permits a user to input a selection of the substitute items, see [0024]); and 
the user input device, wherein the user input device is configured to  (user interface/device that permits a user to input a selection of the substitute items, see [0024]): 
receive, from a user, the selection of the one of the items from the list [
It would have been obvious to one of ordinary skill in the art to combine the system and method for balancing a business margin against a target customer value to fulfill a purchase request for a plurality of items of McLaughlin with techniques for determining substitutes for products indicated in an electronic shopping list of Argue because 1) a need exists for providing a discount to a purchaser of multiple items in a manner that does not risk selling at a loss (see McLaughlin [0002-0004]); and 2) a need exists providing purchasing alternatives for similar products to users without reducing the perceived value/benefit/quality to the purchase of the substitute product (see Argue [0004-0005]). By combining the margin based discounting system of McLaughlin and the substitute item system of Argue, a discounting system will better be able to provide useful discounts to consumers while maintaining profitability of the merchant, without decreasing the perceived quality/value to the consumer.
Das teaches:
 [determine from amongst the plurality of items, based on margins for the substitute items and margins for the plurality of items] a list of negotiable items (negotiable items from amongst a plurality of substitutable items, see [0050])
[receive, from a user, the selection of the one of the items from the list] 
- 16 –It would have been obvious to one of ordinary skill in the art to combine the system and method for balancing a business margin against a target customer value to fulfill a purchase request for a plurality of items of McLaughlin with techniques for determining substitutes for products indicated in an electronic shopping list of Argue and the system and method for automated purchasing decisions of Das because 1) a need exists for providing a discount to a purchaser of multiple items in a manner that does not risk selling at a loss (see McLaughlin [0002-0004]); 2) a need exists providing purchasing alternatives for similar products to users without reducing the perceived value/benefit/quality to the purchase of the substitute product (see Argue [0004-0005]); and 3) a need exists for a merchant to identify items for which negotiations may be appropriate (see Das [0006-0009). By combining the margin based discounting system of McLaughlin, the substitute item system of Argue, and the price/cost negotiation system of Das, a discounting system will better be able to provide useful discounts to consumers while maintaining profitability of the merchant, without decreasing the perceived quality/value to the consumer.
Claims 2, 12. 
The combination of McLaughlin, Argue, and Das teaches all of the claimed limitations of claim 1/11 above.
McLaughlin does not explicitly disclose:
wherein the user interface includes a list of the substitute items including costs for the substitute items, average retail prices for the substitute items, and a price gap for the substitute items versus the one of the items.  
Argue teaches:
wherein the user interface includes a list of the substitute items (generating a list of substitutes based on the score threshold, see [0057]) including costs for the substitute items, average retail prices for the substitute items, and a price gap for the substitute items versus the one of the items (attributes used to determine similarity include cost/price differences, see [0027]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for balancing a business margin against a target customer value to fulfill a purchase request for a plurality of items of McLaughlin with techniques for determining substitutes for products indicated in an electronic shopping list of Argue and the system and method for automated purchasing decisions of Das because 1) a need exists for providing a discount to a purchaser of multiple items in a manner that does not risk selling at a loss (see McLaughlin [0002-0004]); 2) a need exists providing purchasing alternatives for similar products to users without reducing the perceived value/benefit/quality to the purchase of the substitute product (see Argue [0004-0005]); and 3) a need exists for a merchant to identify items for which negotiations may be appropriate (see Das [0006-0009). By combining the margin based discounting system of McLaughlin, the substitute item system of Argue, and the price/cost negotiation system of Das, a discounting system will better be able to provide useful discounts to consumers while maintaining profitability of the merchant, without decreasing the perceived quality/value to the consumer.
Claims 3/13. 
The combination of McLaughlin, Argue, and Das teaches all of the claimed limitations of claim 1/11 above; McLaughlin further  discloses:
wherein the discount for the item is one or more of a dollar value to be paid for the one of the items and a dollar amount that should be subtracted from a cost of the one of the items (a discount applied to a multi-item basket that can pull a discount from a higher margin item and apply it to a lower margin item to achieve the desired total margin, see [0131]).  
Claims 5/15. 
The combination of McLaughlin, Argue, and Das teaches all of the claimed limitations of claim 1/11 above.
McLaughlin does not explicitly disclose:
wherein the user interface includes a negotiation recommendation.  
Das teaches:
wherein the user interface includes a negotiation recommendation (a system that provides relevant information to the user for negotiation, suggesting different prices are acceptable based on what is bundled in the sale, constituting a negotiation recommendation, see [0088]; see also [0090, 0091]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for balancing a business margin against a target customer value to fulfill a purchase request for a plurality of items of McLaughlin with techniques for determining substitutes for products indicated in an electronic shopping list of Argue and the system and method for automated purchasing decisions of Das because 1) a need exists for providing a discount to a purchaser of multiple items in a manner that does not risk selling at a loss (see McLaughlin [0002-0004]); 2) a need exists providing purchasing alternatives for similar products to users without reducing the perceived value/benefit/quality to the purchase of the substitute product (see Argue [0004-0005]); and 3) a need exists for a merchant to identify items for which negotiations may be appropriate (see Das [0006-0009). By combining the margin based discounting system of McLaughlin, the substitute item system of Argue, and the price/cost negotiation system of Das, a discounting system will better be able to provide useful discounts to consumers while maintaining profitability of the merchant, without decreasing the perceived quality/value to the consumer.
Claims 6/16. 
The combination of McLaughlin, Argue, and Das teaches all of the claimed limitations of claim 5/15 above.
McLaughlin does not explicitly disclose:
wherein the negotiation recommendation is based on one or more of supplier volume, supplier capacity, supplier lead time, and number of items a supplier provides to a retailer.  
Das teaches:
wherein the negotiation recommendation is based on one or more of supplier volume, supplier capacity, supplier lead time, and number of items a supplier provides to a retailer (attributes that go into the negotiation calculation include delivery times [0050], and quantities/inventory [0048]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for balancing a business margin against a target customer value to fulfill a purchase request for a plurality of items of McLaughlin with techniques for determining substitutes for products indicated in an electronic shopping list of Argue and the system and method for automated purchasing decisions of Das because 1) a need exists for providing a discount to a purchaser of multiple items in a manner that does not risk selling at a loss (see McLaughlin [0002-0004]); 2) a need exists providing purchasing alternatives for similar products to users without reducing the perceived value/benefit/quality to the purchase of the substitute product (see Argue [0004-0005]); and 3) a need exists for a merchant to identify items for which negotiations may be appropriate (see Das [0006-0009). By combining the margin based discounting system of McLaughlin, the substitute item system of Argue, and the price/cost negotiation system of Das, a discounting system will better be able to provide useful discounts to consumers while maintaining profitability of the merchant, without decreasing the perceived quality/value to the consumer.
Claims 7/17. 
The combination of McLaughlin, Argue, and Das teaches all of the claimed limitations of claim 1/11 above.
McLaughlin does not explicitly disclose:
wherein the one of the items is sold by a retailer and the substitute items are sold by the retailer.  
Argue teaches:
wherein the one of the items is sold by a retailer and the substitute items are sold by the retailer (the items are sold by a retailer, see [0023]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for balancing a business margin against a target customer value to fulfill a purchase request for a plurality of items of McLaughlin with techniques for determining substitutes for products indicated in an electronic shopping list of Argue and the system and method for automated purchasing decisions of Das because 1) a need exists for providing a discount to a purchaser of multiple items in a manner that does not risk selling at a loss (see McLaughlin [0002-0004]); 2) a need exists providing purchasing alternatives for similar products to users without reducing the perceived value/benefit/quality to the purchase of the substitute product (see Argue [0004-0005]); and 3) a need exists for a merchant to identify items for which negotiations may be appropriate (see Das [0006-0009). By combining the margin based discounting system of McLaughlin, the substitute item system of Argue, and the price/cost negotiation system of Das, a discounting system will better be able to provide useful discounts to consumers while maintaining profitability of the merchant, without decreasing the perceived quality/value to the consumer.
Claims 9/19. 
The combination of McLaughlin, Argue, and Das teaches all of the claimed limitations of claim 1/11 above.
McLaughlin does not explicitly disclose:
wherein the group of substitute items includes at least five substitute items.  
Argue teaches:
wherein the group of substitute items includes at least five substitute items (generate one or more recommended substitutes, see [0020]; a plurality of substitutes encompasses 5 substitutes).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for balancing a business margin against a target customer value to fulfill a purchase request for a plurality of items of McLaughlin with techniques for determining substitutes for products indicated in an electronic shopping list of Argue and the system and method for automated purchasing decisions of Das because 1) a need exists for providing a discount to a purchaser of multiple items in a manner that does not risk selling at a loss (see McLaughlin [0002-0004]); 2) a need exists providing purchasing alternatives for similar products to users without reducing the perceived value/benefit/quality to the purchase of the substitute product (see Argue [0004-0005]); and 3) a need exists for a merchant to identify items for which negotiations may be appropriate (see Das [0006-0009). By combining the margin based discounting system of McLaughlin, the substitute item system of Argue, and the price/cost negotiation system of Das, a discounting system will better be able to provide useful discounts to consumers while maintaining profitability of the merchant, without decreasing the perceived quality/value to the consumer.
Claim 10. 
The combination of McLaughlin, Argue, and Das teaches all of the claimed limitations of claim 1 above; McLaughlin further discloses:
[wherein the list of negotiable items includes] items having a largest margin discrepancy (determining margins amongst multiple items, see [0129]).  
Das teaches:
wherein the list of negotiable items includes items [items having a largest margin discrepancy] 
It would have been obvious to one of ordinary skill in the art to combine the system and method for balancing a business margin against a target customer value to fulfill a purchase request for a plurality of items of McLaughlin with techniques for determining substitutes for products indicated in an electronic shopping list of Argue and the system and method for automated purchasing decisions of Das because 1) a need exists for providing a discount to a purchaser of multiple items in a manner that does not risk selling at a loss (see McLaughlin [0002-0004]); 2) a need exists providing purchasing alternatives for similar products to users without reducing the perceived value/benefit/quality to the purchase of the substitute product (see Argue [0004-0005]); and 3) a need exists for a merchant to identify items for which negotiations may be appropriate (see Das [0006-0009). By combining the margin based discounting system of McLaughlin, the substitute item system of Argue, and the price/cost negotiation system of Das, a discounting system will better be able to provide useful discounts to consumers while maintaining profitability of the merchant, without decreasing the perceived quality/value to the consumer.
Claim 20.
McLaughlin discloses:
A system for automatically negotiating a discount for an item, the system comprising (system for providing a discount for an item, see [0026]): 
an item database (database, see [0119]), wherein the item database includes information about a plurality of items, wherein the information about the plurality of items includes costs of the items, average retail prices for the items, and descriptions of the items (storing the pricing/cost/descriptive data on a variety of items, [0004, 0006]; average price/cost see [0146]); 
a control circuit, wherein the control circuit is communicatively coupled to the item database, wherein the control circuit is configured to (computers connected via a network to perform a function, see figure 1A, [0067]): 
determine from amongst the plurality of items, based on margins for the [substitute items] and margins for the plurality of items, a list of negotiable items (based on the number of items in the order or the grouping of items in the order, present an offer to the purchaser (an offer as in a negotiation), see [0035]; further, Applicant’s specification does not explain that the negotiation is conducted in real-time, as a negotiation can be interpreted as substitute item offers which are dependent on the score of a list of items, this offer system represents a method of conducting negotiations, see [0034-0036])
determine, for the one of the items based on the margins for a group of [substitute items] associated with the one of the items, the discount for the one of the items (providing an item discount on a group of items based on the margin of the items, see [0027]); and 
McLaughlin does not explicitly disclose:	
determine, for each of the plurality of items in the database, substitute items; 
calculate, for each of the substitute items, a score, wherein the score is indicative of how similar a substitute item is to an item; 
determine, for each of the plurality of items, a group of substitute items, wherein the group of substitute items includes items for which the score is above a similarity threshold; 
generate a list of negotiable items; 
receive, from a buyer bot, selection of one of the items from the list of negotiable items; 
cause transmission, to the buyer bot, information about the one of the items, the group of substitute items associated with the one of the items, and the discount for the one of the items; and 
the buyer bot, wherein the buy bot is configured to conduct a negotiation with a seller bot based on the discount for the item.  
Argue teaches:
determine, for each of the plurality of items in the database, substitute items (determine substitute items, see [0054] and figure 5); 
calculate, for each of the substitute items, a score, wherein the score is indicative of how similar a substitute item is to an item (scoring the substitutes based on similarity, see [0045]); 
determine, for each of the plurality of items, a group of substitute items, wherein the group of substitute items includes items for which the score is above a similarity threshold (generating a list of substitutes based on the score threshold, see [0057]); 
[cause transmission, to the buyer bot, information about the one of the items,] the group of substitute items (generating a list of substitutes based on the score threshold, see [0057]) [associated with the one of the items] 
It would have been obvious to one of ordinary skill in the art to combine the system and method for balancing a business margin against a target customer value to fulfill a purchase request for a plurality of items of McLaughlin with techniques for determining substitutes for products indicated in an electronic shopping list of Argue because 1) a need exists for providing a discount to a purchaser of multiple items in a manner that does not risk selling at a loss (see McLaughlin [0002-0004]); and 2) a need exists providing purchasing alternatives for similar products to users without reducing the perceived value/benefit/quality to the purchase of the substitute product (see Argue [0004-0005]). By combining the margin based discounting system of McLaughlin and the substitute item system of Argue, a discounting system will better be able to provide useful discounts to consumers while maintaining profitability of the merchant, without decreasing the perceived quality/value to the consumer.
Das teaches:
generate a list of negotiable items  (negotiable items, see [0050]); 
receive, from a buyer bot (automated initiation and negotiation of buyer/seller transactions, see figure 5, [0083]; see also [0084, 0085] for additional details regarding the automation process and inputs), selection of one of the items from the list of negotiable items (negotiable items from amongst a plurality of substitutable items, see [0050]); 
cause transmission, to the buyer bot, information about the one of the items, [the group of substitute items] associated with the one of the items (the automated system exchanging relevant data about the items during the negotiation (such as preferred terms, time periods, etc,) see [0087]), and the discount for the one of the items (discount for the item, see [0087]); and 
the buyer bot, wherein the buy bot is configured to conduct a negotiation with a seller bot based on the discount for the item (automated initiation and negotiation of buyer/seller transactions, see figure 5, [0083]; see also [0084, 0085] for additional details regarding the automation process and inputs; and [0087] disclosing the discounting elements for the negotiation).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for balancing a business margin against a target customer value to fulfill a purchase request for a plurality of items of McLaughlin with techniques for determining substitutes for products indicated in an electronic shopping list of Argue and the system and method for automated purchasing decisions of Das because 1) a need exists for providing a discount to a purchaser of multiple items in a manner that does not risk selling at a loss (see McLaughlin [0002-0004]); 2) a need exists providing purchasing alternatives for similar products to users without reducing the perceived value/benefit/quality to the purchase of the substitute product (see Argue [0004-0005]); and 3) a need exists for a merchant to identify items for which negotiations may be appropriate (see Das [0006-0009]) and doing performing these negotiations in an automated manner (see Das [0023]). By combining the margin based discounting system of McLaughlin, the substitute item system of Argue, and the price/cost negotiation system of Das, a discounting system will better be able to provide useful discounts to consumers while maintaining profitability of the merchant, without decreasing the perceived quality/value to the consumer.
Claim 21. 
The combination of McLaughlin, Argue, and Das teaches all of the claimed limitations of claim 20 above.
McLaughlin does not explicitly disclose:
the seller bot, wherein the seller bot is configured to communicate with the buyer bot to conduct the negotiation.
Das teaches:
the seller bot, wherein the seller bot is configured to communicate with the buyer bot to conduct the negotiation (the automated system exchanging relevant data about the items during the negotiation (such as preferred terms, time periods, etc, see [0087])
It would have been obvious to one of ordinary skill in the art to combine the system and method for balancing a business margin against a target customer value to fulfill a purchase request for a plurality of items of McLaughlin with techniques for determining substitutes for products indicated in an electronic shopping list of Argue and the system and method for automated purchasing decisions of Das because 1) a need exists for providing a discount to a purchaser of multiple items in a manner that does not risk selling at a loss (see McLaughlin [0002-0004]); 2) a need exists providing purchasing alternatives for similar products to users without reducing the perceived value/benefit/quality to the purchase of the substitute product (see Argue [0004-0005]); and 3) a need exists for a merchant to identify items for which negotiations may be appropriate (see Das [0006-0009]) and doing performing these negotiations in an automated manner (see Das [0023]). By combining the margin based discounting system of McLaughlin, the substitute item system of Argue, and the price/cost negotiation system of Das, a discounting system will better be able to provide useful discounts to consumers while maintaining profitability of the merchant, without decreasing the perceived quality/value to the consumer.

Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McLaughlin (US 2012/0265630), in view of Argue (US 2014/0089129) Das (US 2003/0023499), and McAllister (US 10,332,181).
Claims 8/18. 
The combination of McLaughlin, Argue, and Das teaches all of the claimed limitations of claim 1/11 above.
McLaughlin does not explicitly disclose:
wherein the one of the items is sold by a retailer and at least one of the substitute items is sold by a different retailer.  
McAllister teaches:
wherein the one of the items is sold by a retailer and at least one of the substitute items is sold by a different retailer (a substitute item recommendation where the substitute item is at a different merchant, see Col 24 Line 50 – Col 25 Line 3).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for balancing a business margin against a target customer value to fulfill a purchase request for a plurality of items of McLaughlin with techniques for determining substitutes for products indicated in an electronic shopping list of Argue, the system and method for automated purchasing decisions of Das, and the system and method of ranking search results and recommendations of McAllister because 1) a need exists for providing a discount to a purchaser of multiple items in a manner that does not risk selling at a loss (see McLaughlin [0002-0004]); 2) a need exists providing purchasing alternatives for similar products to users without reducing the perceived value/benefit/quality to the purchase of the substitute product (see Argue [0004-0005]); 3) a need exists for a merchant to identify items for which negotiations may be appropriate (see Das [0006-0009); and 4) a need exists for a marketplace to suggest substitute items that are available at alternative merchants (see McAllister col 1 lines 42-55). By combining the margin based discounting system of McLaughlin, the substitute item system of Argue, the price/cost negotiation system of Das, and the alternative merchant suggestions of McAllister, a discounting system will better be able to provide useful discounts to consumers while maintaining profitability of the merchant, without decreasing the perceived quality/value to the consumer.

Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McLaughlin (US 2012/0265630), in view of Argue (US 2014/0089129) Das (US 2003/0023499), and Murray (US 10,936,599).
Claims 4/14. 
The combination of McLaughlin, Argue, and Das teaches all of the claimed limitations of claim 1/11 above.
McLaughlin does not explicitly disclose:
wherein the score is based on one or more of a cosine similarity, a description similarity, a Jaccard similarity, and a two gram similarity.  
Murray teaches:
wherein the score is based on one or more of a cosine similarity, a description similarity, a Jaccard similarity, and a two gram similarity (methods of quantifying similarity including n-gram (Column 25 Lines 25-35) and Jaccard/cosine (Column 28 Lines 25-38 and 53-59).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for balancing a business margin against a target customer value to fulfill a purchase request for a plurality of items of McLaughlin with techniques for determining substitutes for products indicated in an electronic shopping list of Argue, the system and method for automated purchasing decisions of Das, and the system and method of ranking search results and recommendations of McAllister because 1) a need exists for providing a discount to a purchaser of multiple items in a manner that does not risk selling at a loss (see McLaughlin [0002-0004]); 2) a need exists providing purchasing alternatives for similar products to users without reducing the perceived value/benefit/quality to the purchase of the substitute product (see Argue [0004-0005]); 3) a need exists for a merchant to identify items for which negotiations may be appropriate (see Das [0006-0009); and 4) a need exists for a method of quantifying datasets in recommendation systems (see Murray col 1 lines 14-35). By combining the margin based discounting system of McLaughlin, the substitute item system of Argue, the price/cost negotiation system of Das, and the methods of determining similarity of Murray, a discounting system will better be able to provide useful discounts to consumers while maintaining profitability of the merchant, without decreasing the perceived quality/value to the consumer.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to automatic negotiation systems.
U.S. Pub No. 2002/0046157 to Solomon disclosing a system and method for demand-initiated intelligent negotiation agents in a distributed network.
U.S. Pub No. 2010/0223103 to Patel disclosing deal management in a customer relationship management environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached Monday – Friday between 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.C/Examiner, Art Unit 3682                                                                                                                                                                                                        


/GAUTAM UBALE/Primary Examiner, Art Unit 3682